DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on December 3, 2020 and the Response to Restriction Requirement filed August 17, 2022. Claims 14-20 stand withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on August 17, 2022 is acknowledged. Claims 14-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 10-12 are objected to because of the following informalities:
Claim 10 recites the limitation “…wherein the salt comprises calcium chloride”. Parent Claim 9 does not necessarily require selection of the salt. As such, to improve clarity of the claim, replacement of this limitation with language such as -further comprising the salt, wherein the salt comprises calcium chloride- is recommended. Appropriate correction is required. 
Claim 11 recites the limitation “…wherein the viscosifying agent comprises an amorphous fibrous material or an organophilic clay material”. Parent Claim 9 does not necessarily require selection of the viscosifying agent. As such, to improve clarity of the claim, replacement of this limitation with language such as -further comprising the viscosifying agent, wherein the viscosifying agent comprises an amorphous fibrous material or an organophilic clay material- is recommended. Appropriate correction is required. 
Claim 12 recites the limitation “…wherein the base comprises calcium hydroxide”. Parent Claim 9 does not necessarily require selection of the base. As such, to improve clarity of the claim, replacement of this limitation with language such as -further comprising the base, wherein the base comprises calcium hydroxide- is recommended. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “wherein the aqueous liquid is selected from the group consisting of….water soluble alcohol”. It is unclear how an aqueous liquid is an alcohol as instantly claimed. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 13 recites the limitation “compared to a comparable composition free of a dimer fatty acid”, which is unclear. It is unclear what the limitation “comparable composition” encompasses and, as such, the metes, bounds and scope of the claim are unclear. Further, it is unclear whether or not “a dimer fatty acid” of Claim 13 is distinct from “a dimer fatty acid” of parent Claim 1. If distinct, the metes, bounds and scope of “a comparable composition free of a dimer fatty acid” is further unclear. 
It is also noted that the term “comparable” is a relative term which renders the claim indefinite. The term “comparable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “comparable” renders the scope of the claim indefinite as it is unclear as to the properties, components, etc. required of the composition to be considered “comparable”. 
Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 & 7-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohammed et al. (US 2019/0055452).
With respect to Claim 1, Mohammed discloses a composition comprising an oil (Mohammed: Section [0031]), a modified tannin (Mohammed: Sections [0031], [0059], [0064] & [0074]), a dimer fatty acid (Mohammed: Sections [0031] & [0057]), an aqueous liquid (Mohammed: Section [0031]), and an emulsifier (Mohammed: Section [0031]), the composition being injectable into a wellbore (Mohammed: Section [0040]), where the disclosure of Mohammed allows for the selection of components so as to provide a composition as instantly claimed.
To the extent Mohammed fails to explicitly disclose the selection of the above components of the composition in a specific embodiment, it is noted that selecting a combination of components from a disclosed list of the respective components would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
With respect to Claim 2, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 1, and further discloses “…wherein the composition is an invert emulsion” (Mohammed: Sections [0031] & [0046]). 
With respect to Claim 3, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 1, and further discloses “…wherein the oil is a diesel oil, a mineral oil, an ester, a paraffin, or a synthetic oil” (Mohammed: Section [0044]). 
With respect to Claim 7, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 1, and further discloses “…further comprising a trimer fatty acid” (Mohammed: Sections [0031] & [0057]), where the disclosure of Mohammed allows for the selection of components so as to provide a composition as instantly claimed.
To the extent Mohammed fails to explicitly disclose the selection of the above components of the composition in a specific embodiment, it is noted that selecting a combination of components from a disclosed list of the respective components would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
With respect to Claim 8, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 1, and further discloses “…wherein the aqueous liquid is selected from the group consisting of fresh water, sea water, brackish water, water soluble alcohol, or brine” (Mohammed: Section [0045]).
With respect to Claim 9, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 1, and further discloses “…further comprising at least one of a polymer, a viscosifying agent, a weighting agent, a salt, calcium carbonate, gilsonite, a clay, or a base” (Mohammed: Sections [0045], [0057], [0059], [0060], [0062], [0064] & [0065]).
To the extent Mohammed fails to explicitly disclose the selection of the above components of the composition in a specific embodiment, it is noted that selecting a combination of components from a disclosed list of the respective components would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
With respect to Claim 10, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 9, and further discloses “…wherein the salt comprises calcium chloride” (Mohammed: Section [0045]). 
With respect to Claim 11, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 9, and further discloses “…wherein the viscosifying agent comprises an amorphous fibrous material or an organophilic clay material” (Mohammed: Sections [0057] & [0065]).
With respect to Claim 12, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 9, and further discloses “…wherein the base comprises calcium hydroxide” (Mohammed: Section [0062]).
With respect to Claim 13, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 1, and further discloses “…wherein the composition has at least one of increased viscosity, increased gel strength, increased plastic viscosity, increased yield point, increased tau zero, or reduced fluid loss compared to a comparable composition free of a dimer fatty acid” (Mohammed: Section [0057]), where the dimer fatty acid is disclosed as a viscosifier. Further, as Mohammed discloses and/or teaches a composition comprising a dimer fatty acid as instantly claimed and as set forth above, it would appear that the composition would have at least one property as instantly claimed compared to a comparable composition free of a dimer fatty acid.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
To the extent there is any difference between the composition of Mohammed’s disclosure and the composition as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the Office may make a rejection under both 35 U.S.C.102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C.102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C.102/103 rejection is appropriate for these types of claims as well as for composition claims.
Claim Rejections - 35 USC § 103
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2019/0055452), in view of Cowan (US 4,421,655). 
With respect to Claim 4, Mohammed discloses and/or teaches the composition as provided above with respect to Claim 1, and further discloses “…wherein the modified tannin is a tannin modified with an amine” (Mohammed: Sections [0064] & [0074]). 
Mohammed further teaches the composition for use as a wellbore drilling fluid (Mohammed: Sections [0031] & [0040]), and the amine modified tannin as a fluid loss control agent (Mohammed: Sections [0064] & [0074]). The reference, however, fails to explicitly disclose “wherein the amine is a primary amine, a secondary amine, a tertiary amine, or a quaternary amine” as instantly claimed. 
Cowan teaches compositions used in wellbore drilling applications therein, wherein tannins modified with amines as instantly claimed are employed in fluid loss control due to advantages such as easy dispersion in oil based compositions and improved stability of the compositions (Cowan: Col. 1, Ln. 5-42; Col. 3, Ln. 15-54; Col. 4, Ln. 37 through Col. 5, Ln. 63; Col. 9, Ln. 45-56). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mohammed with the aforementioned teachings of Cowan to employ tannins modified with amines as instantly claimed in fluid loss control and/or in drilling applications in order to benefit from  advantages such as easy dispersion in oil based compositions and improved stability of the compositions. (Cowan: Col. 1, Ln. 5-42; Col. 3, Ln. 15-54; Col. 4, Ln. 37 through Col. 5, Ln. 63; Col. 9, Ln. 45-56).
With respect to Claim 5, the combined references of Mohammed and Cowan teach the composition as provided above with respect to Claim 4. Cowan further teaches an amine amount that overlaps with the range as instantly claimed, and further teaches adjusting the amount of amine based on the water content of the polyphenolic/tannin compound (Cowan: Col. 7, Ln. 62 through Col. 8, Ln. 2). Although the combined references fail to explicitly limit the amount of amine to a range as instantly claimed, "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the water content, before the effective filing date of the claimed invention, one of ordinary skill would recognize the optimal amine amount to employ therein in order to obtain the desired result.
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for controlling fluid loss, and a finite number of identified, predictable solutions including injecting a composition comprising an amine modified tannin with the amount of amine as taught above and based on the water content of the polyphenolic/tannin compound as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Mohammed and Cowan, one of ordinary skill in the art could have pursued desired amounts of the amine with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 6, the combined references of Mohammed and Cowan teach the composition as provided above with respect to Claim 4. Cowan further teaches an amine chain length that overlaps with the range as instantly claimed (Cowan: Col. 4, Ln. 37 through Col. 5, Ln. 63). Although the combined references fail to explicitly limit the amine chain length to a range as instantly claimed, "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the water content, before the effective filing date of the claimed invention, one of ordinary skill would recognize the optimal amine chain length to employ therein in order to obtain the desired result.
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for controlling fluid loss, and a finite number of identified, predictable solutions including injecting a composition comprising an amine modified tannin with an amine chain length as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Mohammed and Cowan, one of ordinary skill in the art could have pursued a desired amine chain length with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Dobson et al. (US 2014/0051606) discloses a wellbore composition comprising oil, modified tannin, fatty acid, an aqueous liquid, and an emulsifier.
Daniloff et al. (US 2021/0395597) discloses a wellbore composition comprising oil, modified tannin, a dimer fatty acid, an aqueous liquid, and an emulsifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674